ORIGINAL                                      02/22/2022


          IN THE SUPREME COURT OF THE STATE OF MONTfit                                 Case Number: PR 06-0422


                                       PR 06-0422
                                                                            FEB 2 2 207)
                                                                          Bowen Greenwo,;,i
                                                                        Clerk of Supreme C. . .-
                                                                         09ZtryERnter.      .
IN THE MATTER OF THE PETITION OF
STEPHEN J. HEGEDUS


       Stephen J. Hegedus has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Hegedus's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken within three years preceding the date of the application for admission. Rule
VII.A.9, Rules of Admission.
       Hegedus passed the MPRE in 2014 when seeking admission to the practice of law
in Michigan. Hegedus is currently admitted to the State Bars of Arkansas, Georgia, Illinois,
Kentucky, Maryland, Massachusetts, Oklahoma, and Wisconsin. The petition states that
Hegedus has practiced law "for four and a half years, without any ethical or disciplinary
issues in any jurisdiction where licensed." Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Stephen J. Hegedus to waive the
three-year test requirement for the MPRE for purposes of Hegedus's current application
for admission by motion to the State Bar of Montana is GRANTED.
       The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar ExaminerN at the State Bar of Montana.
                      z_cr
      DATED this        day of February, 2022.




                                                           Chief Justice
        AIL



    ustices




2